NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

PING SUN,                                       No.    20-70443

                Petitioner,                     Agency No. A205-735-170

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 17, 2022**

Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Ping Sun, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

applying the standards governing adverse credibility determinations under the

REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We

review de novo questions of law and claims of due process violations in

immigration proceedings. Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir.

2004). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistent and implausible testimony as to the authenticity of visas in

Sun’s passport, his inability to recall identifying information of where he lived and

worked in Russia and the names of individuals he spoke to at his company, details

of his hospitalization, and the date of his arrest. See Shrestha, 590 F.3d at 1048

(adverse credibility finding reasonable under the totality of the circumstances).

Sun’s explanations do not compel a contrary conclusion. See Li v. Garland, 13

F.4th 954, 961 (9th Cir. 2021).

      Substantial evidence supports the agency’s denial of CAT relief because Sun

failed to show it is more likely than not he would be tortured by or with the consent

or acquiescence of the government if returned to China. See Aden v. Holder, 589

F.3d 1040, 1047 (9th Cir. 2009).

      Sun’s contention that the agency violated his right to due process fails for

lack of error. See Mukulumbutu v. Barr, 977 F.3d 924, 927 (9th Cir. 2020)


                                          2                                    20-70443
(“Because the IJ found [petitioner’s] testimony not credible, the IJ was not required

to give [petitioner] notice and an opportunity to provide additional corroborating

evidence.”).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                         3                                    20-70443